Citation Nr: 1550873	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1971.
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for tinnitus is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.


Merits of the Claim

The Veteran contends that he was exposed to noise in various ways during his active duty service in Vietnam while serving as a tank driver and the ringing and constant vibration in his ears has continued since that time.

The Veteran was afforded a VA examination in October 2008 in which examiner noted that the Veteran reported that he did not have tinnitus.  The Veteran reported that he had been exposed to loud noises while driving a tank during his military service.  He also reported that he had no post-service noise exposure working as a mail carrier for 35 years.  The examiner noted that the Veteran reported an infrequent, short duration (lasts approximately 10-15 seconds) ringing in the ears which had its onset 5-10 years prior to the examination.  The examiner considered this ringing to be normal "head noise", and not true tinnitus.  The examiner determined that the Veteran did not have tinnitus that was related to military service.  

The Veteran addressed the onset of his tinnitus in his March 2010 VA Form 9.  He stated that he had a vibration noise, particularly in his left ear, since his time in Vietnam.  

The Veteran contends that he has had ringing or a vibrating noise in his ears since his in-service exposure to noise while driving a tank. The Court has found a lay person competent to identify tinnitus which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, special considerations attend the cases of combat Veterans.  38 U.S.C.A. § 1154(b) (West 2002).  For any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  In this instance, the Veteran's Report of Separation from the Armed Forces (DD Form 214) indicates that he received the Vietnam Service Medal with one star, and the Vietnam Campaign Medal with 1960 device.  Moreover, the Veteran's MOS was that of a motor vehicle operator and the Veteran had training for a marine terrain vehicle operator.  The Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for tinnitus will be granted.


ORDER

Service Connection for tinnitus is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


